         Case 3:13-cr-00226-RNC Document 435 Filed 01/24/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT
                                      _______________

UNITED STATES OF AMERICA                              DOCKET NO. 3:13 cr 226 (RNC)

VS.

DANIEL CARPENTER                                      JANUARY 24, 2019

 REVISED MOTION FOR EXTENSION OF TIME TO REPLY TO GOVERNMENT’S
    OBJECTION TO DEFENDANT’S MOTION FOR BOND PENDING APPEAL

       The defendant moves for an extension of time to reply to the Government’s Objection

(Docket Entry #430) to Defendant’s Motion for Bond Pending Appeal (Docket Entry #408) until

February 1, 2019. Pursuant to Local Rule 7, defendant’s counsel represents that “good cause”

for this request is based on the following: defense counsel is a sole practitioner and due to his

Court schedule for the next week, he requires this brief continuance. He will be away this

weekend.

       Assistant U.S. Attorney Neeraj Patel has no objection to the filing of this request.

                                              THE DEFENDANT

                                              /s/ Jonathan J. Einhorn

                                              JONATHAN J. EINHORN
                                              129 WHITNEY AVENUE
                                              NEW HAVEN, CT 06510
                                              FEDERAL BAR NO. ct00163
                                              EINHORNLAWOFFICE@GMAIL.COM

                                      CERTIFICATION

        I hereby certify that on this 24th day of January, 2019, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing.

                                              /s/ Jonathan J. Einhorn
                                              JONATHAN J. EINHORN
